Citation Nr: 1810310	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a left eye disability. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a right eye disability. 


WITNESSES AT HEARING ON APPEAL

The Veteran and three additional witnesses


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1970 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified at a Board Central Office hearing in July 2014 and a copy of that transcript is of record.  

The Board again notes that the Veteran initially filed his claim in regards to his left eye.  However, based on the evidence of record and the testimony received during the Board hearing, the Board finds that the Veteran is alleging that the April 9, 2009, surgery and subsequent care caused additional disabilities in both his left and right eye.  Therefore, the issue has been recharacterized on the title page.

In a January 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VMBS).  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, VA physicians failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose glaucoma in the Veteran's left eye; leading to legal blindness which probably would have been avoided if proper diagnosis and treatment had been rendered.  

2.  Resolving all reasonable doubt in favor of the Veteran, VA physicians failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose a retinal vein occlusion in the Veteran's right eye; leading to legal blindness which probably would have been avoided if proper diagnosis and treatment had been rendered.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C. § 1151 for left eye blindness have been meet.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).

2.  The criteria for compensation under 38 U.S.C. § 1151 for right eye blindness have been meet.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by way of the Fully Developed Claim (FDC) application.  See VA Form 21-526EZ; see also 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Analysis

The Veteran contends that an April 9, 2009, surgical procedure done by the VA and subsequent VA care caused additional disabilities in both his left and right eye.  

Under certain circumstances, VA provides benefits for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C. § 1151.  For a claimant to qualify for such benefits, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C. § 1151 (a).  For a claimant to be entitled to benefits when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151 (a) (1); 38 C.F.R. § 3.361.

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability may be based on the failure to diagnose and/or treat a preexisting condition.  This theory of entitlement requires a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the claimant suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  See Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010); see also VAOPGCPREC 5-2001.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the evidence of record, in his June 2017 opinion, the VA examiner noted that on April 17, 2009, the Veteran presented with a complaint of poor vision on the right side.  The examiner noted that on examination he was found to have a visual acuity of Counting Fingers (CSF), down from 20/20 vision on April 2, 2009.  The examiner noted that fundus examinations on the right revealed a 4-quadrant hemorrhagic retinopathy and diffuse macular edema consistent with a central retinal vein occlusion; the left fundus revealed optic nerve pallor and advanced cupping along with evidence of a previous retinal detachment procedure.  The examiner noted that an acute central retinal vein occlusion was diagnosed at that time, but it is as likely as not that the findings were an extension of those seen on March 24, 2009.  The examiner noted that the Veteran was started on an ocular hypotensive agent to further lower the pressure from an already normal level (presumably to aid in venous outflow) and the Veteran was to return in one week for further evaluation and consideration for an injection of an anti-VEGF agent (bevacizumab) which would be standard practice for patients with CRVO and macular edema.  

The examiner noted that the Veteran was seen again on April 24, 2009, at which time an OCT confirmed the presence of severe macular edema and a fluorescein angiogram was felt to support the diagnosis of central retinal vein occlusion.  The examiner noted that the Veteran did not receive bevacizumab at that time and when he presented on May 7, 2009, for follow up, the vision and fallen to HM and the intra-ocular pressure was elevated to 32.  The examiner noted that anterior segment neovascularization (a complication of CRVO) was suspected at that time and fundus exam revealed "significant cupping" (the chronology of the sequence of events thus far suggests that the cupping was from pre-existing, but unrecognized glaucoma).  The examiner noted that the increased pressure was attributed to primary open angle glaucoma, not anterior segment neovascularization, because the angle was still open.  The examiner noted that this was an erroneous assumption as the angle does not have to be closed to have pressure elevation from anterior segment neovascularization.  The examiner noted that whether or not this erroneous assumption was a factor in how aggressively anti-VEGF treatment was recommended cannot be stated with any degree of certainty and thus cannot be linked to the Veteran's poor outcome on the right side.  The examiner noted that at that time the Veteran and his wife "still" did not wish to have anti-VEGF treatment at that time and elected to wait until the next visit to re-consider this treatment option.  The examiner noted that additional glaucoma medications were added at that point to the right eye and the Veteran was scheduled to return on May 22.  The examiner noted that it was also noted that the optic nerve pallor on the left side "required" a work up for glaucoma.  

The examiner noted that the Veteran sought a second opinion, was found to have a high pressure (48), and received bevacizumab (an anti-VEGF agent) and laser photocoagulation for presumed neovascular glaucoma.  The examiner noted that when subsequently seen on June 3, 2009, the vision was HM on the right side, but the eye pressure was well controlled at 14.  The examiner noted that the Veteran returned to the care of an outside ophthalmologist for his right eye, but was continued on three topical medications for pressure control on that side.  The examiner noted that the plan for the left eye at that time was again to work the Veteran up for glaucoma.  The examiner noted that of concern is the inconsistencies in documenting the Veteran's medications over the course of the Veteran's next several visits as well as the delay in initiating a work up for glaucoma on the left side (see plan from May 7 and June 3).  The examiner concluded that it was as least as likely as not that the Veteran had glaucoma involving the right eye that was not diagnosed until after his central retinal vein occlusion, which was the proximal cause of his severe vision loss on the right side.  

The examiner noted that although glaucoma is a risk factor for "glaucoma", it cannot be said with certainty that the delay in diagnosis was the primary cause of the retinal vein occlusion or the severity of the occlusion.  The examiner noted that along with his age, the Veteran had other risk factors for retinal venous occlusive disease including hypertension and a history of occlusive cardiovascular disease (TIA).  The examiner concluded that it was also at least as likely that the Veteran had glaucoma involving the left side prior to his cataract surgery, but at the time of surgery the view of the fundus was sufficiently hazy that there may not have been a view which would allow one to unequivocally make this diagnosis.  The examiner noted that however, after cataract surgery there was still some delay in recognizing that the Veteran may have had glaucoma and initiation of appropriate therapy. 

The examiner concluded that it was at least as likely as not that the delay in diagnosis of glaucoma on the left side contributed to the poor visual outcome, but the disease was already far advanced and the prognosis guarded when cataract surgery was performed.  The examiner noted that a review of the notes from a time period preceding the development of the cataract would be necessary to make a determination as to whether or not the diagnosis could have been made earlier on the left side.  The examiner noted that the diagnosis of hypertensive retinopathy that was made on March 24, 2009, was likely an error.  The examiner noted that an examination of the left retina at that time may have revealed that the fundus findings were limited to the right eye, making the diagnosis of venous occlusive disease much more likely.  The examiner noted that however, the left fundus was not examined.  The examiner noted that the absence of any hemorrhage or other signs of recent severe hypertensive retinopathy on the left side after cataract surgery (the view would have allowed a detailed view of the fundus) makes the diagnosis of central vein occlusion more likely at the time the hemorrhagic retinopathy was first noted on the right side.  The examiner noted that the comment made in the chart that a venous occlusion was not likely because of the good vision is only partially true - that level of vision is not common, but it does not rule out the diagnosis.  The examiner concluded that it is at least as likely as not that the delay in making the diagnosis of central retinal vein occlusion contributed to the subsequent poor outcome as the use of an anti-VEGF agent may have been considered earlier.  The examiner noted that however, as neither the Veteran nor his wife was accepting of that treatment until after seeing an outside physician it cannot be stated with any certainty that the outcome would have been different.

In his November 2017 opinion, the VA examiner noted that review of the record pertinent to the period in question (2009 and later) does not show any evidence of carelessness, negligence, lack of proper skill or errors in judgement.  The examiner noted that however, the findings of optic nerve cupping suggestive of glaucoma after clearance of the central retinal vein occlusion related disc edema does raise concerns about the adequacy of previous exams.  The examiner noted that it would not be expected that advanced glaucoma would develop in the short period of time between vein occlusion and the subsequent eye exam at which time the optic nerve appearance was described as being suggestive of glaucoma.  The examiner noted that glaucoma is a risk factor for central retinal vein occlusion and although it cannot be stated with certainty that undiagnosed glaucoma in this Veteran was the proximal cause of his retinal vein occlusion, it is possible that the Veteran did experience some optic nerve damage and visual field loss prior to the occlusion.  The examiner noted that in the absence of a previous visual field the amount of field loss would be difficult to quantitate due to the retinal damage done by the occlusion.  The examiner noted that the amount of disc cupping noted after the occlusion could provide some estimation of damage, but one would have to go back to some "baseline" level of cupping documented on a previous exam.  The examiner noted that the cupping described on the right on the Veteran's pre-op examination would not have been expected to progress to that seen after the vein occlusion in such a short time span.  The examiner noted that the cupping documented on the left side after cataract extraction was severe and would have been difficult to visualize prior to surgery, but at some time in the past the Veteran presumably had a clear lens on the left side that would allow visualization of the fundus and that description might give some sense of the time line for the Veteran's glaucoma damage.

Based on the above, the Board finds that the delay in diagnosis of glaucoma in the left eye and central vein occlusion in the right eye contributed to the Veteran's poor visual outcome.  The Board acknowledges that the VA examiner did not address whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the conditions earlier.  However, the examiner did note that previous examinations were called into question and that an erroneous assumption was made.  The Board also acknowledges that the VA examiner concluded that it could not be said with reasonable certainty that the outcome would have been different.  However, as outlined above, the standard is whether the additional disability would have probably been avoided if proper diagnosis and treatment had been rendered.  As such, the Board finds that the evidence is in at least relative equipoise as to all of the essential elements of a failure to diagnose claim under 38 U.S.C. § 1151.  See Roberson, 607 F.3d at 816-17.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to benefits under 38 U.S.C. § 1151 for legal blindness in both eyes is warranted.  See 38 U.S.C.A. § 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).




(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for left eye blindness is granted. 

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for right eye blindness is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


